FILED
                             NOT FOR PUBLICATION                            DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MILTON MEDRANO-TORRES;                           No. 11-71356
DORIAN OSMAN FAVILENA-
TORRES,                                          Agency Nos. A077-460-539
                                                             A077-460-538
              Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



MILTON MEDRANO-TORRES,                           No. 11-72910

              Petitioner,                        Agency No. A077-460-539

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

      Milton Medrano-Torres and Dorian Osman Favilena-Torres, natives and

citizens of Nicaragua, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”) (No. 11-71356). In addition, Milton

Medrano-Torres petitions for review of the BIA’s order denying his motion to

reconsider, which the BIA construed as both a motion to reconsider and a second

motion to reopen (No. 11-72910). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and deny in part the petitions for review.

      With respect to petitioner Favilena-Torres (A077-460-538), the BIA

reopened and remanded proceedings for consideration of an application for

adjustment of status. Consequently, there is no final order of removal in effect for

Favilena-Torres and the court lacks jurisdiction over the petition for review (No.

11-71356) as to him. See 8 U.S.C. § 1252(a)(1); Lopez-Ruiz v. Ashcroft, 298 F.3d

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                             11-71356/11-72910
886, 887 (9th Cir. 2002) (order) (dismissing, without prejudice, for lack of

jurisdiction). Thus, we dismiss the petition for review (No. 11-71356) as to

Favilena-Torres.

      Further, we lack jurisdiction to review the BIA’s July 20, 2011, order

denying Medrano-Torres’s motion to reopen to adjust status, because he did not

file a petition for review of that order. See Stone v. INS, 514 U.S. 386, 405 (1995);

Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir. 1996).

      Finally, Medrano-Torres does not raise any arguments in his opening brief

regarding either the BIA’s denial of his application for asylum, withholding of

removal, and CAT relief (No. 11-71356), or the BIA’s denial of his motion to

reconsider and second motion to reopen (No. 11-72910). See Martinez-Serrano,

94 F.3d at 1259-60 (issues not supported by argument are deemed waived).

      PETITIONS FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                            11-71356/11-72910